United States Court of Appeals
                      For the First Circuit


Nos. 17-2153, 17-2154, 17-2188

                    UNITED STATES OF AMERICA,

                            Appellee,

                                 v.

  ENRICO M. PONZO, a/k/a HENRY PONZO, a/k/a MICHAEL P. PETRILLO,
 a/k/a RICO, a/k/a JOEY, a/k/a JEFFREY JOHN SHAW, a/k/a JAY SHAW

                      Defendant, Appellant.


                           ERRATA SHEET
     The opinion of this court issued on January 9, 2019 is amended
as follows:
     On page 6, line 6, delete "in"